DETAILED ACTION

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kirk Teska on 2/15/2021.

The application has been amended as follows: 
Claim 1
A hand-held optical coherence tomography (OCT) system for sample imaging comprising: 
an optical probe positioned and movable within a guidance needle configured to be inserted into the sample; 
an optical scale on the optical probe; 
a position sensor spatially positioned relative to the optical scale, the position sensor and the optical scale configured to detect linear movement of the optical probe relative to the guidance needle by more than a predetermined amount and in response generating a trigger signal to record an OCT A-line of the sample at every incremental movement of the optical probe more than said predetermined amount; 
a processor unit responsive to the trigger signal and configured to store [[an]] the OCT A-line each time the optical probe moves relative to the guidance needle tip by more than said predetermined amount and to append said OCT A-lines recorded at different positions into a data array used to form a cross-sectional OCT image of the sample.




Claim 2
The system of claim 1 in which a processing unit is further configured to record said OCT A-lines and display said cross-sectional OCT image of the sample only when triggered by the position sensor trigger signal.

Claim 3
The system of claim 1 further comprising a fluorescence unit or spectroscopy unit coupled to the optical probe configured to record a spatially co-registered fluorescence image or spectroscopy data set with the cross-sectional OCT image.

Claim 4
The system of claim 2 wherein the processing unit is configured to: 
determine whether a second OCT A-line of said OCT A-lines is a repeat of a first OCT A-line of said OCT A-lines, 
and generate the cross-sectional OCT image comprising the first OCT A-line and the second OCT A-line if the second OCT A-line is not a repeat of the first OCT A-line.

Claim 8
A hand-held optical coherence tomography (OCT) sample imaging system comprising: 
an optical probe positioned and movable within a guidance needle; 
an optical scale placed on the optical probe; 
a position sensor spatially positioned relative to the optical scale, the optical scale and the position sensor configured to detect linear movement of the optical probe relative to the guidance needle; and 
a processing unit in communication with the optical probe and responsive to the position sensor and configured to record and display a cross-sectional OCT image 
determining, in response to a signal output by the position sensor, if the optical probe has moved relative to the guidance needle by a predetermined distance; 
the predetermined distance, 
capturing a second OCT A-line when the optical probe is again moved by the predetermined distance, 
determining whether the second OCT A-line is substantially identical to the first OCT A-line, 
discarding the second OCT A-line if it is substantially identical to the first OCT A-line, and 
storing the second OCT A-line and the first OCT A-line if the second OCT A-line and the first OCT A-line are not substantially identical.

Claim 9
The system of claim 8 further comprising a fluorescence unit or spectroscopy unit coupled to the optical probe and configured to record a spatially co- registered fluorescence image or spectroscopy data set with [[an]] the cross-sectional OCT image.

Reasons for Allowance
Claims 1-5, and 7-11 allowed.
The following is an examiner’s statement of reasons for allowance:
None of the references, either alone or in combination, reasonably suggest “a position sensor spatially positioned relative to the optical scale, the position sensor and the optical scale configured to detect linear movement of the optical probe relative to the guidance needle by more than a predetermined amount and in response generating a trigger signal to record an OCT A-line of the sample
The closest piece of prior art, Schmitt et al. (U.S Patent 7,848,791 B2), teaches an optical probe. However, Schmitt uses time to trigger the acquisition of A-line scans (Col 5, lines 51-67), as well as rotates the probe in order to generate the cross sectional OCT image. The system does not suggest using “a position sensor spatially positioned relative to the optical scale, the position sensor and the optical scale configured to detect linear movement of the optical probe relative to the guidance needle by more than a predetermined amount and in response generating a trigger signal to record an OCT A-
When viewed as a whole, the invention amounts to an improvement in the prior art because it provides a simple, hand-held, OCT system which does not require rotational movement to generate high fidelity images (Specification, pg. 5, lines 15-22). Unlike the closest prior art references, rotation of the probe is not required to generate the OCT image (only linear movement is used to generate the trigger signal), and the claimed invention provides a non-obvious improvement over the prior art. 
Independent Claim 8 recites substantially similar limitations to independent claim 1, and is allowable for substantially the same reasons. The dependent claims are also allowable for substantially the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D MATTSON whose telephone number is (408)918-7613.  The examiner can normally be reached on Monday - Friday 9 AM - 5 PM PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN D MATTSON/Examiner, Art Unit 3793